Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 8/2/22.  As directed by the amendment: claims 1, 8, and 11-12 have been amended, claim 10 has been cancelled, and no claims have been added.  As per below, the application is in condition for allowance of claims 1-9 and 11-12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed breathing filter assembly, the prior art does not disclose, either alone or suggest in combination, a device including a breathing unit including a mouthpiece configured to be placed in a user’s mouth, a pair of nose tubes configured to be positioned in a respective one of the user’s nostrils when the mouthpiece is positioned in the user’s mouth; a filter removably insertable into the breathing unit and comprised of an air permeable material, the filter configured to pass air therethrough for breathing, the filter extending into the mouthpiece and each of the nose tubes and to filter air inhaled through the mouth or nose; and the filter having a rear end and a perimeter wall, the perimeter wall having a distal edge with respect to the rear end defining an opening into the filter, the perimeter wall having an outer surface having a pair of plugs each extending upwardly therefrom as set forth in independent claim 1 and also included in independent claim 12.
The closest prior art references of record are: Farmer (5,603,317), Mortensen (2,439,855), Calhoun (1,520,930), Jones (2019/0374797), Southerland (2019/0247682), Afentoulopoulos (2006/0225738), Lamoncha (2022/0016376), Evensson (2006/0137689), and Folkvord et al. (2015/0258355).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785